Citation Nr: 0844699	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression.

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to May 
1972.

This matter is on appeal from the Providence, Rhode Island, 
Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2003 statement, the veteran submitted a claim for 
service connection for anemia and hepatitis B, in addition to 
hepatitis C.  The RO denied all three claims based on his 
failure to submit new and material evidence.  However, the 
RO's initial decision in November 1999 denied service 
connection for hepatitis C only.

As a result, the veteran's claims for anemia and hepatitis B 
were never adjudicated in the first instance and should be 
considered as original claims rather than applications to 
reopen.  Therefore, the Board refers the veteran's claims for 
hepatitis B and anemia back to the RO for further 
consideration.  


FINDINGS OF FACT

1.  In a decision from November 1999, the RO denied the 
veteran's claims for entitlement to service connection 
hepatitis and depression.

2.  The veteran did not appeal those decisions and they 
became final one year later.  

3.  Evidence received since the RO's November 1999 decision, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim.

4. Evidence received since the RO's November 1999 decision 
regarding his acquired psychiatric disorder, when viewed by 
itself or in the context of the entire record, does not 
relate to an unestablished fact that is necessary to 
substantiate the claim.

5.  The veteran's hepatitis C is attributable to his 
intravenous drug use, which constitutes willful misconduct.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the November 1999 
rating decision is new and material and the requirements to 
reopen the claim for hepatitis C have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  The evidence received subsequent to the November 1999 
denial is not new and material and the requirements to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, have not been 
met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  Hepatitis C was not incurred or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The veteran is claiming entitlement to service connection for 
hepatitis C and depression.  The RO denied these claims in 
November 1999.  Specifically, the hepatitis claim was denied 
on the basis that there was no current diagnosis of hepatitis 
of a chronic nature, and his depression claim was denied on 
the basis that it was not incurred on active duty and that 
his substance abuse was willful misconduct and not a 
disability within the meaning of the law.  He did not appeal 
the RO's decision and, in November 2000, the decision became 
final.  

The evidence of record at the time of the November 1999 
decision included the veteran's service treatment records 
from March 1971 to May 1972, as well as VA treatment records 
from November 1998 and January 1999.  Furthermore, he 
underwent VA examinations for both claimed disorders in June 
1999.  

Since the RO's decision became final, the veteran has 
submitted inpatient and outpatient treatment records relating 
to low back and shoulder disorders from approximately 
February 2001 to September 2002.  These records, though, are 
not related to either of the claims on appeal.  

Hepatitis C

In its July 2004 decision, the RO denied the veteran's 
application to reopen his hepatitis claim because the new 
evidence failed to "offer any nexus" between hepatitis C 
and any incurrence while in service.
 
However, this reasoning was not the basis for the original 
denial in November 1999.  Rather, the veteran's hepatitis C 
claim was denied for failure to show a "permanent residual 
or chronic disability."  Indeed, the original VA examination 
in June 1999 specifically noted that he "states that he is 
positive for hepatitis C although records are not available 
to support this."  In conjunction with the current claim, he 
has submitted medical evidence clinically establishing that 
he has hepatitis C.  As a result, this claim will be 
reopened.  

Depression

As to the veteran's application to reopen his claim of 
depression, the Board concludes that none of the evidence 
submitted is new and material, as the evidence does not 
establish a nexus between depression and service.  

Specifically, the veteran has submitted private inpatient and 
outpatient treatment records following a suicide attempt in 
October 2000.  These records indicate some periods of 
hospitalization, and note a "long [history of] heroin 
dependence and induced mood disorder."  In these reports, he 
also stated that he "ha[d] been depressed for the past six 
years" after an injury unrelated to active duty.  While 
hospitalized, it was further noted that he was hospitalized 
three times in 1998 and 1999 for psychological disorders.  

However, this information, in addition to a July 2003 report 
that noted a history of depression, addressed only the 
veteran's depressive episode in October 2000 rather than 
discussing any relationship to active duty.  As a result, 
while this information is new, it does not support the claim.  

The veteran has also submitted VA outpatient evaluations 
which addressed, in part, his depression.  Specifically, in 
March 2001, he was observed to still have chronic depressed 
moods.  His continued heroin dependence was also noted at 
that time.  Finally, there were some observed indications of 
post-traumatic stress disorder, but due to events unrelated 
to active duty.  Therefore, while this information is also 
new, it is not sufficient to reopen because it does not 
address etiology.

Finally, the veteran has submitted service treatment records 
from March 1971 through March 1972, which relate to his 
psychiatric disorders and drug use.  Most probative among 
these documents is a psychiatric outpatient clinic record 
from November 1971, where the evaluating physician 
recommended that he not be retained in the military.  
However, this information was considered by the RO prior to 
its initial decision in November 1999.  Thus, this 
information is not new.  

The new evidence also includes the veteran's statements as to 
his disorder.  Specifically, he denied drug use while on 
active duty, although this assertion is not support by the 
evidence because it does, in fact, indicate drug use while on 
active duty.  However, even considering his statements, they 
are not sufficient to reopen the claim because as a lay 
person he is not competent to offer an opinion that requires 
medical expertise, and consequently the statements do not 
constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

Consequently, the Board finds that none of the current 
evidence submitted by the veteran since the final rating 
decision is new and material under 38 C.F.R. § 3.156(a).  
Thus, the veteran's application to reopen his claim for 
entitlement to service connection for depression is denied.   

Service Connection for Hepatitis C

Having reopened the claim for hepatitis C, the Board will now 
consider it on the merits.  Under the relevant laws and 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2008).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that direct service connection may be granted 
only when a disability or cause of death was incurred in or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct. 38 C.F.R. § 3.301(a).

In this case, the veteran has been diagnosed with Hepatitis 
C.  However, it is clear that he has a significant history of 
drug use, to include intravenous heroin use.  A drug 
addiction cannot be service-connected per se; indeed, the law 
precludes compensation for primary alcohol and drug abuse 
disabilities.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2008);VAOPGPREC 2-97 (Jan. 16, 1997) (no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs).  

Moreover, since the enactment of the Omnibus Budget 
Reconciliation Act of 1990, there may be no payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse for any claims filed 
after October 31, 1990.  See e.g., Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  

The Board concludes that the veteran's hepatitis C was the 
result of his own willful misconduct, rather than a service 
related incident.  First, the Board notes that his drug abuse 
was recorded prior to the onset of hepatitis.  For example, 
in September 1971, he reported to a treatment clinic, 
complaining of an adverse reaction to methadrine.  In that 
case, he acknowledged taking the drug via injections to his 
arm.  

Additionally, in the beginning of November 1971, he was 
evaluated at an outpatient clinic after complaining of 
methadrine related flashbacks.  There, he stated that he 
"ha[d] taken Heroin up to two bags per day intravenously but 
does not consider himself to be an addict."  Additionally, 
that same month, he admitted to using non-prescribed drugs 
for the past five years.  This drug use ultimately led him to 
be recommended for discharge.  

The first mention of hepatitis was at the end of November 
1971, where he returned to the clinic with complaints of 
stomach pain and nausea, and received continued treatment 
into December 1971.  The Board notes that this initial 
occurrence occurred after documented intravenous drug abuse.  
Additionally, at his separation physical in March 1972, the 
examining physician attributed the veteran's in-service 
hepatitis to heroin and methadrine use.  Parenthetically, it 
is a matter of general knowledge that hepatitis C was not 
identified until the late 1980s.  Although the type of 
hepatitis was not identified in-service, it would not have 
been characterized as hepatitis C.  

Such drug use is a widely known method for hepatitis 
transmission and, in the absence of any other likely cause, 
the Board concludes that his in-service reference to 
hepatitis was the result of his intravenous drug use.  As 
such, the veteran's drug use while in service resulting in an 
unidentified hepatitis constitutes willful misconduct.  

Next, post-service evidence confirms a current diagnosis of 
hepatitis C.  Specifically, the veteran submitted laboratory 
results and physician evaluation notes from February 2002 to 
June 2003 indicating that he had hepatitis C.  While 
treatment for hepatitis C was contemplated in May and June 
2003, it was delayed due to the psychiatric side effects the 
treatment medication may have.  Additionally, in June 2003, 
he underwent a liver biopsy that indicated "slight to 
moderate periportal lymphocytic hepatitis and increased 
portal fibrosis with bridging fibrosis."  

Nonetheless, the evidence reflects that intravenous drug use 
as the source of hepatitis C.  Specifically, he noted at an 
October 2000 VA outpatient psychological evaluation that his 
"drug use escalated after his service in 1972, at age 22 
which progressed into i.v. heroin abuse."  Additionally, in 
a January 2001 VA evaluation note, he stated that he started 
using heroin in 1995.  Considering the veteran's extensive 
use of IV drugs after service and his denial of any other 
potential risk factors, the Board finds that IV drug use is 
the most reliable evidence of record of the etiology of the 
veteran's hepatitis C.  As hepatitis C is related to willful 
misconduct (drug abuse), service connection is not warranted.

More recently, the veteran asserted that he contracted 
hepatitis C through air jet injector gun inoculations.  In 
support of this argument, he has submitted expert testimony 
and other documents purporting to relate the use of air jet 
injectors to hepatitis C transmission.  

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C. The Fast Letter identified "key points" that 
included the fact that hepatitis C is spread primarily by 
contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987). Another "key point" was the fact that hepatitis C 
could potentially be transmitted with the reuse of needles 
for tattoos, body piercing, and acupuncture.

The Fast Letter indicated, in its Conclusion section, that 
the large majority of hepatitis C infections could be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use. It also noted that transmission of hepatitis C virus 
with air gun injections was "biologically plausible," 
notwithstanding the lack of any scientific evidence so 
documenting. It noted that it was "essential" that the report 
upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and 
a rationale as to why the examiner believes the air gun was 
the source of the veteran's hepatitis C.

In this case, there is no evidence in the service treatment 
records indicating that such air injectors were ever used on 
the veteran.  Moreover, even if used, there is no competent 
evidence that the use of an air injector caused hepatitis C, 
particularly in light of the overwhelming amount of evidence 
of long-term intravenous drug abuse, including heroin 
beginning in 1995.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
hepatitis and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As a consequence, the Board concludes that the veteran's 
hepatitis C was the result of willful misconduct, in this 
case significant intravenous drug use, rather than from 
active duty service.  Therefore, service connection is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

To the extent that the claim for hepatitis C was reopened, 
the veteran will not be prejudiced by the Board's decision 
even if the notice and duty to assist provisions contained in 
the law have not been completely satisfied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (adequate notice under the 
VCAA with respect to new and material evidence claims should 
describe what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial).

Even so, with respect to the claim for a psychiatric 
disorder, a notice letter provided to the veteran in October 
2003 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

As to service connection for the reopened claim, the VCAA 
duty to notify was satisfied in the letter sent to the 
veteran in October 2003 that fully informed him of what 
evidence was required to substantiate the claim.  
Consequently, the Board finds that the duty to notify has 
been satisfied.   

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  Moreover, the 
Board finds that a remand for a VA examination is not in 
order.  While the evidence supports the first two factors of 
38 C.F.R. § 3.159(c)(4) (current disability and in-service 
occurrence), there is no competent evidence that the 
veteran's hepatitis C may be associated with military 
service.  

That is to say, there is no medical evidence suggesting a 
nexus.  In addition, the Board finds that the medical 
evidence of record is sufficient to make a decision on the 
claim, and a remand for a VA examination is not warranted.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The application to reopen a claim of entitlement to service 
connection for hepatitis C is granted.

The application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.

Service connection for hepatitis C is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


